Citation Nr: 1401375	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  95-23 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to March 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in pertinent part, granted service connection for traumatic arthritis of knees, ankles, elbows, and neck and assigned a 20 percent evaluation, effective April 1, 1994.  In August 2002, the RO separated the claims and assigned a 10 percent disability rating for the service-connected cervical spine disability.

In June 1997, the Veteran testified at a Board hearing in Atlanta, Georgia.  A copy of the transcript is of record.  

In September 1997, October 2003, October 2006, March 2010, February 2011, and January 2013 decisions, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

This appeal was processed using the paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In November 2013 the Veteran was notified that the Judge who conducted his previous hearing had retired from the Board.  In December 2013 the Veteran requested an additional hearing at his local RO.  The Board finds that he is entitled to this hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a), 20.703, 20.704 (2013).  Accordingly, this appeal is remanded to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the St. Petersburg, Florida RO at the next available opportunity.  Notify the Veteran of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

